         Case 5:19-cv-01773-HNJ Document 14 Filed 03/19/21 Page 1 of 23                                 FILED
                                                                                               2021 Mar-19 PM 01:00
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                         UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ALABAMA
                           NORTHEASTERN DIVISION


MARY BEAVERS,                  )
                               )
         Plaintiff             )
                               )
    vs.                        ) Case No. 5:19-cv-01773-HNJ
                               )
SOCIAL SECURITYADMINISTRATION, )
COMMISSIONER,                  )
                               )
         Defendant             )

                              MEMORANDUM OPINION

       Plaintiff Mary Beavers seeks judicial review pursuant to 42 U.S.C. § 405(g) of an

adverse, final decision of the Commissioner of the Social Security Administration

(“Commissioner”), regarding her claim for a period of disability and disability insurance

benefits.    The undersigned carefully considered the record, and for the reasons

expressed herein, AFFIRMS the Commissioner’s decision. 1

                         LAW AND STANDARD OF REVIEW

       To qualify for benefits, the claimant must be disabled as defined by the Social

Security Act and the Regulations promulgated thereunder. The Regulations define

“disabled” as the “inability to do any substantial gainful activity by reason of any



1
 In accordance with the provisions of 28 U.S.C. § 636(c) and Federal Rule of Civil Procedure 73, the
parties have voluntarily consented to have a United States Magistrate Judge conduct any and all
proceedings, including the entry of final judgment.
         Case 5:19-cv-01773-HNJ Document 14 Filed 03/19/21 Page 2 of 23




medically determinable physical or mental impairment which can be expected to result

in death or which has lasted or can be expected to last for a continuous period of not

less than twelve (12) months.” 20 C.F.R. § 404.1505(a). To establish an entitlement

to disability benefits, a claimant must provide evidence of a “physical or mental

impairment” which “results from anatomical, physiological, or psychological

abnormalities which are demonstrable by medically acceptable clinical and laboratory

diagnostic techniques.” 42 U.S.C. § 423(d)(3).

       In determining whether a claimant suffers a disability, the Commissioner,

through an Administrative Law Judge (ALJ), works through a five-step sequential

evaluation process. See 20 C.F.R. § 404.1520(a)(4). The burden rests upon the

claimant at the first four steps of this five-step process; the Commissioner sustains the

burden at step five, if the evaluation proceeds that far. Washington v. Comm’r of Soc. Sec.,

906 F.3d 1353, 1359 (11th Cir. 2018).

       In the first step, the claimant cannot be currently engaged in substantial gainful

activity. 20 C.F.R. § 404.1520(b). Second, the claimant must prove the impairment is

“severe” in that it “significantly limits [the] physical or mental ability to do basic work

activities . . . .” Id. at § 404.1520(c).

       At step three, the evaluator must conclude the claimant is disabled if the

impairments meet or medically equal one of the impairments listed at 20 C.F.R. Part

404, Subpart P, App. 1, §§ 1.00-114.02.          Id. at § 404.1520(d).     If a claimant’s
                                             2
        Case 5:19-cv-01773-HNJ Document 14 Filed 03/19/21 Page 3 of 23




impairment meets the applicable criteria at this step, that claimant’s impairment would

prevent any person from performing substantial gainful activity. 20 C.F.R. §§

404.1520(a)(4)(iii), 404.1525. That is, a claimant who satisfies steps one and two

qualifies automatically for disability benefits if the claimant suffers a listed impairment.

See Williams v. Astrue, 416 F. App’x 861, 862 (11th Cir. 2011) (“If, at the third step, [the

claimant] proves that [an] impairment or combination of impairments meets or equals

a listed impairment, [the claimant] is automatically found disabled regardless of age,

education, or work experience.”) (citing 20 C.F.R. § 404.1520; Crayton v. Callahan, 120

F.3d 1217, 1219 (11th Cir. 1997)).

       If the claimant’s impairment or combination of impairments does not meet or

medically equal a listed impairment, the evaluation proceeds to the fourth step, where

the claimant demonstrates an incapacity to meet the physical and mental demands of

past relevant work.     20 C.F.R. § 404.1520(e).       At this step, the evaluator must

determine whether the claimant has the residual functional capacity (“RFC”) to perform

the requirements of past relevant work. See id. § 404.1520(a)(4)(iv). If the claimant’s

impairment or combination of impairments does not prevent performance of past

relevant work, the evaluator will determine the claimant is not disabled. See id.

       If the claimant succeeds at the preceding step, the fifth step shifts the burden to

the Commissioner to provide evidence, considering the claimant’s RFC, age, education

and past work experience, that the claimant is capable of performing other work. 20
                                             3
          Case 5:19-cv-01773-HNJ Document 14 Filed 03/19/21 Page 4 of 23




C.F.R. § 404.1520(g). If the claimant can perform other work, the evaluator will not

find the claimant disabled. See id. § 404.1520(a)(4)(v); see also 20 C.F.R. § 404.1520(g).

If the claimant cannot perform other work, the evaluator will find the claimant disabled.

20 C.F.R. §§ 404.1520(a)(4)(v), 404.1520(g).

         The court reviews the ALJ’s “‘decision with deference to the factual findings and

close scrutiny of the legal conclusions.’” Parks ex rel. D.P. v. Comm’r, Social Sec. Admin.,

783 F.3d 847, 850 (11th Cir. 2015) (quoting Cornelius v. Sullivan, 936 F.2d 1143, 1145 (11th

Cir. 1991)). The court must determine whether substantial evidence supports the

Commissioner’s decision and whether the Commissioner applied the proper legal

standards.     Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011).

Although the court must “scrutinize the record as a whole . . . to determine if the

decision reached is reasonable . . . and supported by substantial evidence,” Bloodsworth

v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983) (citations omitted), the court “may not

decide the facts anew, reweigh the evidence, or substitute [its] judgment” for that of the

ALJ. Winschel, 631 F.3d at 1178 (citations and internal quotation marks omitted).

“Substantial evidence is more than a scintilla and is such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.” Id. (citations

omitted). Nonetheless, substantial evidence exists even if the evidence preponderates

against the Commissioner’s decision. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir.

2005).
                                             4
        Case 5:19-cv-01773-HNJ Document 14 Filed 03/19/21 Page 5 of 23




                    FACTUAL AND PROCEDURAL HISTORY

      Ms. Beavers, age 49 at the time of the ALJ hearing, protectively filed an

application for a period of disability and disability insurance benefits on July 1, 2015,

alleging disability as of May 31, 2015. (Tr. 46, 173). The Commissioner denied her

claim, and Beavers timely filed a request for hearing on September 22, 2016. (Tr. 78,

92-101). An Administrative Law Judge (“ALJ”) held a hearing on June 28, 2018. (Tr.

42-67). The ALJ issued an opinion on October 30, 2018, denying Beavers’s claim.

(Tr. 18-34).

      Applying the five-step sequential process, the ALJ found at step one that Beavers

did not engage in substantial gainful activity after May 31, 2015, her alleged onset date.

(Tr. 23).      At step two, the ALJ found Beavers had the severe impairments of

cardiomyopathy with post pacemaker/defibrillator implant in 2013, obesity, anxiety,

and depression. (Id.). At step three, the ALJ found that Beavers’s impairments, or

combination of impairments, did not meet or medically equal any impairment for

presumptive disability listed in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Tr. 25).

      Next, the ALJ found that Beavers exhibited the residual functional capacity

(“RFC”)

      to perform light work as defined in 20 CFR 404.1567(b) [except that] she
      can occasionally lift and/or carry, including upward pulling of 20 pounds,
      and frequently lift and/or carry, including upward pulling of 10 pounds.
      She can sit six hours in an eight-hour workday with customary breaks.
      She can stand and walk six hours in an eight-hour workday with customary
                                            5
        Case 5:19-cv-01773-HNJ Document 14 Filed 03/19/21 Page 6 of 23




       breaks. She is limited to occasionally climbing ramps, stairs, balancing,
       kneeling, stooping and crouching[,] but no crawling. She cannot climb
       ladders or scaffolds. She should avoid all exposure to unprotected
       heights, dangerous moving machinery, and vibrations. She should avoid
       all exposure to extreme heat. She can understand, remember and carry
       out short[,] simple instructions. She can sustain attention and
       concentration to carry out the simple instructions for two hour periods,
       across an eight hour workday, five day workweek, with all customary
       breaks.

 (Tr. 25).

       At step four, the ALJ determined Beavers did not retain the ability to perform

her past relevant work as a store manager. (Tr. 32). At step five, the ALJ determined

Beavers could perform a significant number of other jobs in the national economy

considering her age, education, work experience, and RFC. (Tr. 32-33). Accordingly,

the ALJ determined that Beavers has not suffered a disability, as defined by the Social

Security Act, since May 31, 2015. (Tr. 33).

       Beavers timely requested review of the ALJ’s decision. (Tr. 164-67). On July

3, 2019, the Appeals Council granted Beavers’s request for review because the ALJ

improperly calculated Beavers’s date last insured.      (Tr. 168-72).   Therewith, on

September 4, 2019, the Appeals Council issued an unfavorable decision, agreeing that

Beavers did not meet the requirements for entitlement to disability benefits. (Tr. 1-7).

The Appeals Council adopted the ALJ’s findings at steps one, two, three, and four of

the sequential evaluation process, including the ALJ’s residual functional capacity

finding. However, at step five, the Appeals Council clarified that Beavers “meets the
                                           6
         Case 5:19-cv-01773-HNJ Document 14 Filed 03/19/21 Page 7 of 23




insured status requirements of the Social Security Act through December 31, 2020.”

(Tr. 4-5).

       On October 31, 2019, Beavers filed her complaint with the court seeking review

of the ALJ’s decision. (Doc. 1).

                                          ANALYSIS

       In this appeal, Beavers argues that the ALJ improperly considered the opinions

of her treating physician and improperly evaluated her complaints of subjective

symptoms. For the reasons discussed below, the undersigned concludes neither of the

contentions warrants reversal.

I.     The ALJ Properly Considered the Treating Physician’s Opinion

       Beavers argues the ALJ improperly considered the opinions of Dr. Ronald

Calhoun, her primary care physician.2 As discussed below, the ALJ properly relied

upon the remainder of the record, including Dr. Calhoun’s own treatment notes and

the records of other medical providers, to reject Dr. Calhoun’s assessments.

       The ALJ must give “substantial or considerable weight” to the opinion of a

treating physician “unless ‘good cause’ is shown.” Phillips v. Barnhart, 357 F.3d 1232,

1240 (11th Cir. 2003) (citing Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997)).

Good cause exists when: (1) the evidence did not bolster the treating physician’s


2
 As the Appeals Council adopted the ALJ’s decision in all respects other than the date last insured,
any reference in this opinion to the ALJ’s decision also encompasses the Appeals Council’s decision.
                                                   7
         Case 5:19-cv-01773-HNJ Document 14 Filed 03/19/21 Page 8 of 23




opinion; (2) the evidence supported a contrary finding; or (3) a treating physician’s

opinion was conclusory or inconsistent with the doctor’s own medical records. Id.

(citing Lewis, 125 F.3d at 1440). An ALJ must clearly articulate the reasons for

affording less weight to a treating physician’s opinions. Id. (citing Lewis, 125 F.3d at

1440). An ALJ does not commit reversible error when (1) he articulates specific

reasons for declining to give the treating physician’s opinion controlling weight, and (2)

substantial evidence supports these findings. Moore v. Barnhart, 405 F.3d 1208, 1212-13

(11th Cir. 2005) (per curiam).

       To determine the weight given to any medical opinion, an ALJ must consider

several factors, including the examining relationship, the treatment relationship, the

evidence presented to support the opinion, the consistency of the opinion with other

evidence, and the specialization of the medical professional. 20 C.F.R. §404.1527(c);

see Davis v. Comm’r of Soc. Sec., 449 F. App’x 828, 832 (11th Cir. 2011) (stating that the

ALJ will give more weight to the medical opinions of a source who has examined the

plaintiff and opinions that are supported by medical signs and findings and are

consistent with the overall “record as a whole”). The ALJ may reject the opinion of

any physician when the evidence supports a contrary conclusion. Hearn v. Comm’r of

Soc. Sec., 619 F. App’x 892, 895 (11th Cir. 2015) (citing Bloodsworth v. Heckler, 703 F.2d

1233, 1240 (11th Cir. 1983)).


                                            8
        Case 5:19-cv-01773-HNJ Document 14 Filed 03/19/21 Page 9 of 23




       Dr. Ronald Calhoun submitted a “To Whom it May Concern” letter on

November 5, 2015. He stated:

              This letter is in support of Ms. Beavers[’s] application for disability.
       She has been a patient of mine since January 2007. She suffers from
       several chronic medical conditions that in my opinion preclude her from
       any type of gainful employment. Specifically[,] she has a severe heart
       condition which causes palpitations and tachycardia. She had to have a
       permanent pacemaker and defibrillator placed because of this disease.
       She also suffers from chronic pain in her lower back [f]or which she must
       take strong pain medications on a daily basis. It is my medical opinion
       that she is fully disabled[,] and I urge you to grant her request for disability.

(Tr. 801).

       He submitted a second letter on July 25, 2018, stating:

              Mary Beavers has been a patient of mine for many years and is
       treated for several chronic conditions including chronic pain, degenerative
       disk disease, diabetes, anxiety, major depressive disorder, morbid obesity
       and congestive heart failure. She also suffers from ventricular
       tachycardia for which she has had ablation therapy to prevent these
       episodes. Regardless of therapy for her heart condition[,] she continues
       to experience significant symptoms of tachycardia or “racing heart” on
       nearly a daily basis. These symptoms continue despite medical therapy.
       Her symptoms occur at random and can occur with any activity. She
       experiences these symptoms of tachycardia while sitting, lying down,
       standing, with just about anything she does. The timing and duration are
       random and unpredictable. Because of these symptoms[,] she has had a
       pace maker implanted in her heart to try to control these events. Because
       of her heart condition as well as the other serious chronic diseases she
       suffers from[,] it is my opinion that she is unable to perform any type of
       work now or in the future.

              I find her to be a very reliable and trustworthy person and does not
       exaggerate her symptoms for secondary gain. I support her application
       for disability and urge you to grant this request.

                                              9
         Case 5:19-cv-01773-HNJ Document 14 Filed 03/19/21 Page 10 of 23




(Tr. 1013).

         The ALJ did not explicitly address Dr. Calhoun’s 2015 statement. The ALJ

afforded Dr. Calhoun’s 2018 statement no special significance, as it constituted “an

assessment of [her] ability to perform work, which is an opinion of an issue reserved to

the Commissioner.” (Tr. 29). The ALJ reasoned that the medical record did not

support Dr. Calhoun’s opinions, as “all records from other doctor’s [sic] note the

claimant with a normal physical examination with her complaining of a racing heart but

the medical sources found no problems[,] only that she appeared anxious.” (Tr. 29).

The ALJ also stated that Dr. Calhoun “is not a heart specialist but the family doctor.”

(Id.).

         Furthermore, he observed

         that the relationship between a patient and a treating physician is a special
         one, where the physician’s desire is to relieve his patient’s symptoms as
         they are described to him. Dr. Calhoun’s “opinions,” which were
         solicited by the claimant and her representative[,] were more subjective,
         or as one medical expert put it, “the treating physician speaks from the
         heart” when acquiescing to his pat[i]ent’s requests. His treating notes,
         however, are presumed to be the contemporaneous documentation of
         both the subjective statements of the patient, and of the objective findings
         and test results obtained by the physician. When both forms of
         communication are present, more weight must be given to the latter as
         being the true evaluation of the claimant’s condition.

(Tr. 29-30).

         The ALJ rightfully rejected Dr. Calhoun’s statement that Beavers cannot work,

as that statement constituted an administrative finding instead of a medical opinion.
                                              10
        Case 5:19-cv-01773-HNJ Document 14 Filed 03/19/21 Page 11 of 23




       According to 20 C.F.R. § 404.1527(d), the determination of whether an
       individual is disabled is reserved to the Commissioner, and no special
       significance will be given to an opinion on issues reserved to the
       Commissioner. Section (d)(2) provides that although the Commissioner
       will consider opinions from medical sources on issues such as the RFC
       and the application of vocational factors, the final responsibility for
       deciding those issues is reserved to the Commissioner.

Pate v. Comm’r, Soc. Sec. Admin., 678 F. App’x 833, 834 (11th Cir. 2017). That is, “the

task of determining a claimant’s . . . ability to work is within the province of the ALJ,

not of doctors.” Robinson v. Astrue, 365 F. App’x 993, 999 (11th Cir. 2010).

       Pursuant to Social Security regulations, the ALJ also properly considered Dr.

Calhoun’s lack of a cardiology specialization when determining how much weight to

afford Dr. Calhoun’s opinions about Beavers’s heart condition. See 20 C.F.R. §

404.1527(c)(5) (“We generally give more weight to the medical opinion of a specialist

about medical issues related to his or her area of specialty than to the medical opinion

of a source who is not a specialist.”).

       Moreover, substantial evidence supports the ALJ’s conclusion that Dr. Calhoun’s

opinion lacks support from Dr. Calhoun’s own records and from other providers’

treatment records. On June 11, 2015, Beavers’s first visit to Dr. Calhoun after her

alleged disability onset date, she reported back pain radiating into her left leg. (Tr. 441).

On June 22, 2015, she reported experiencing “spells” with her heart and awaited a

follow-up phone call from her cardiac specialist. She again reported constant pain in

her lower back that radiated into her left leg, especially with driving, sitting, and
                                             11
       Case 5:19-cv-01773-HNJ Document 14 Filed 03/19/21 Page 12 of 23




standing. Dr. Calhoun prescribed pain medications. (Tr. 440). On August 20, 2015,

Beavers reported continued pain but improved function. (Tr. 291). On September

30, 2015, she reported no new problems, no decline in function, adequate pain relief

from her medications, and improved daily living activities. (Tr. 290). On October 28,

2015, she reported adequate pain relief, ability to meet her functional goals, and

improved daily activities. (Tr. 289). On December 1, 2015, she reported no new

problems, no decline in function, adequate pain relief, ability to meet her functional

goals, improved daily activities, and decreased medication side effects. (Tr. 288). On

December 29, 2015, she reported bad pain on her right side and some in her lower

back. (Tr. 287).

      On January 26, 2016, Beavers reported “doing good” with no new problems.

(Tr. 282, 821, 874, 967). On February 26, 2016, she reported “doing pretty good,”

with no new problems and no decline in function.          Her medication adequately

controlled her pain with no adverse side effects, and she could meet her functional

goals. (Tr. 281, 819, 875, 968). On March 25, 2016, she again reported “doing good”

with no new problems, and Dr. Calhoun characterized her chronic low back pain as

“stable.” (Tr. 280, 817, 876, 969). On April 21, 2016, she reported feeling “ok,” with

no new problems and no decline in function. Dr. Calhoun characterized her lower

back pain as “stable.” Beavers experienced adequate pain relief from her medications,

and she could meet her functional goals with improved daily activities. (Tr. 279, 815,
                                         12
       Case 5:19-cv-01773-HNJ Document 14 Filed 03/19/21 Page 13 of 23




877, 970). On May 24, 2016, she reported “doing good,” with no new problems and

no decline in function. Dr. Calhoun again characterized her chronic pain as “stable.”

(Tr. 278, 813, 878, 971). On August 22, 2016, she reported feeling “pretty good” and

experienced no new problems or decline in function. (Tr. 360, 810, 881, 973). On

December 15, 2016, she reported chronic pain, but Dr. Calhoun characterized the pain

as “stable,” Beavers reported adequate relief from her pain medications, and she could

meet her functional goals. (Tr. 806, 868, 882, 974).

      On March 9, 2017, Beavers reported “doing better,” and Dr. Calhoun

characterized her low back pain as “stable.” (Tr. 804, 884, 976). On May 31, 2017,

she complained of leg and abdominal cramps, fatigue, bad dreams, back pain, increased

depression, and racing heart rate. Dr. Calhoun added medications for muscle spasms

and depression.    (Tr. 889, 978).     On August 17, 2017, Beavers complained of

increased pain in her lower back and groin. Dr. Calhoun assessed her with a urinary

tract infection, but her characterized her chronic pain as stable and her muscle spasms

as “better.” (Tr. 891, 980). On November 16, 2017, Beavers reported “doing good,”

with no new problems, and Dr. Calhoun characterized her chronic pain as stable. (Tr.

981). On December 14, 2017, she reported increased anxiety and nausea, but she did

not report any symptoms related to her chronic pain, and Dr. Calhoun characterized

that condition as stable. (Tr. 982).


                                          13
       Case 5:19-cv-01773-HNJ Document 14 Filed 03/19/21 Page 14 of 23




      On January 18, 2018, Beavers presented with acute conditions and did not

complain of her chronic problems. (Tr. 983). On March 15, 2018, she said she felt

“ok” with regard to her pain, and she manifested no new problems. Dr. Calhoun

characterized her chronic pain as stable. (Tr. 984). On April 12, 2018, she reported

increased depression, but her pain felt “pretty good.” Dr. Calhoun characterized her

chronic pain and anxiety both as stable. (Tr. 986).

      Beavers also received treatment for her cardiac condition from the Heart Center.

On December 4, 2012, approximately two and a half years prior to her alleged onset

date, Beavers underwent a cardiac ablation to treat tachycardia. (Tr. 383, 416). On

April 25, 2013, still more than two years prior to her onset date, doctors implanted a

pacemaker to control her heart rhythm. (Tr. 373, 531). On June 19, 2015, tests

revealed elevated heart rate (Tr. 738-39, 749), but other evaluations revealed the

pacemaker functioned appropriately, and the device detected no major arrythmias, even

though Beavers continued to report some racing heart rate symptoms. (Tr. 366

(8/15/13); Tr. 364 (12/16/13); Tr. 361 (4/14/14); Tr. 740-41, 750 (3/11/15); Tr. 735

(9/25/15); Tr. 284-85, 879, 897-98, 972 (7/14/16); Tr. 883, 899-901, 912-14, 975

(2/8/17); Tr. 920-22 (5/22/17); Tr. 923-25 (9/26/17); Tr. 926-28 (1/2/18); Tr. 929-

31, 985 (4/5/18)). On August 24, 2015, she underwent a catherization, which resulted

in no complications and documented normal heart function. (Tr. 357, 747).


                                          14
       Case 5:19-cv-01773-HNJ Document 14 Filed 03/19/21 Page 15 of 23




      During evaluations at the Heart Center on March 11, 2015, June 29, 2015, and

September 25, 2015, Beavers reported no active pain or limitations on mobility and

ambulation, and she displayed normal range of motion. (Tr. 735-36, 740-46). On

February 9, 2017, she complained of a daily, racing heart rate, but she denied chest pain,

palpitations, shortness of breath, dizziness, or syncope. She also complained of muscle

aches and weakness.      Her pacemaker did not record any sustained arrhythmias,

although she did experience a few episodes of elevated heart rate. The provider

adjusted her medications and recommended a hormone check by her gynecologist.

(Tr. 902-06, 915-19).

      Beavers also received routine treatment from Dr. Susan Copley at Northeast

Alabama Health Services. (Tr. 829-67, 935-64). On August 23 and September 29,

2016, she reported no musculoskeletal pain and no chest pain, discomfort, or

palpitations. Physical examinations revealed normal results, including for her heart

rate, heart rhythm, gait, and stance. (Tr. 831-32, 837-38). On November 22, 2016,

she reported pain in her fingers, elbows, and knees, but no chest pain, discomfort, or

palpitations. Physical examination findings included normal heart rate and rhythm,

normal gait, and normal stance. (Tr. 857-58). On March 27, 2017, when Beavers

presented for a mammogram, she reported no musculoskeletal or chest pain. The

clinical examination revealed normal findings. (Tr. 863-64). On September 1, 2017,

she reported pain in her neck and head from a motor vehicle accident on August 21.
                                           15
        Case 5:19-cv-01773-HNJ Document 14 Filed 03/19/21 Page 16 of 23




She reported no chest pain, discomfort, or palpitations, and her cardiovascular and

musculoskeletal examinations produced normal results. (Tr. 936-40). On September

13, 2017, Beavers reported to review her lab results, and she experienced no new

notable symptoms. (Tr. 941-47). On October 20, 2017, she reported no chest pain

or discomfort, no palpitations, no elevated heart rate, and no localized joint pain or

stiffness.   The physical examination produced normal cardiovascular and

musculoskeletal results. (Tr. 948-53). On April 4, 2018, she reported no chest pain or

discomfort, and the physical examination produced normal findings. (Tr. 954-59).

       The ALJ justifiability concluded that these records contradict Dr. Calhoun’s

assessment of disabling limitations, as the records reflect routine, successful treatment

for chronic conditions, and limited complaints of pain, elevated heart rate, or other

limitations from Beavers’s conditions. Thus, substantial evidence supported the ALJ’s

decision to reject Dr. Calhoun’s opinions.

       Beavers’s other arguments regarding the ALJ’s treatment of Dr. Calhoun’s

opinions also lack merit. Beavers argues the ALJ erred by failing to consider Dr.

Calhoun’s November 5, 2015, letter, and, indeed, the ALJ’s decision mentions only the

July 25, 2018, letter, not the November 5, 2015, letter. However, that omission

constitutes, at most, harmless error. Both of Dr. Calhoun’s letters impermissibly

assume the administrative function of assessing Beavers’s ability to work. Both letters

focus upon Beavers’s heart condition, for which Dr. Calhoun did not provide direct
                                             16
       Case 5:19-cv-01773-HNJ Document 14 Filed 03/19/21 Page 17 of 23




treatment, but both discuss other conditions as well, including chronic pain.

Accordingly, for the same reasons the ALJ properly considered Dr. Calhoun’s 2018

letter, he properly considered the 2015 letter as well.

       Finally, Beavers argues the ALJ’s discussion of treating physicians who “speak

from the heart” “simply lacks any merit[,] is based upon mere speculation[,] and is not

supported by substantial evidence.” (Doc. 12, at 8). The court agrees the ALJ’s

observations bear little probative value, but the regulations do permit the ALJ to

consider the nature of the relationship between a physician and patient when assessing

the weight to afford the physician’s opinions. 20 C.F.R. § 404.1527(c)(2). Moreover,

the ALJ did not outright reject Dr. Calhoun’s opinions because of their inherent

potential for subjectivity. Rather, he also considered Dr. Calhoun’s treatment notes,

and he gave the notes more weight than Dr. Calhoun’s letter, because the notes “are

presumed to be the contemporaneous documentation of both the subjective statements

of the patient, and of the objective findings and test results obtained by the physician,”

and, as such, they represent “the true evaluation of the claimant’s condition.” (Tr. 29-

30). That evaluation comported with the regulatory requirements, see 20 C.F.R. §

404.1527(c)(3)-(4), and, as discussed, substantial evidence supports the ALJ’s finding

that Dr. Calhoun’s treatment records and the other medical evidence failed to support

Dr. Calhoun’s opinions.


                                            17
        Case 5:19-cv-01773-HNJ Document 14 Filed 03/19/21 Page 18 of 23




       In summary, the ALJ (and, by adoption, the Appeals Council) did not err in

evaluating Dr. Calhoun’s opinions.

II.    The ALJ Properly Considered Beavers’s Subjective Complaints and
       Resulting Limitations

       Beavers also argues that the ALJ improperly considered her subjective

complaints and resulting limitations. The court concludes the ALJ properly applied

the Eleventh Circuit’s standard for evaluating subjective limitations, and substantial

evidence supported his decision.

              “To establish disability based on testimony of pain and other
       symptoms, the claimant must satisfy two parts of a three-part test by
       showing: ‘(1) evidence of an underlying medical condition; and (2) either
       (a) objective medical evidence confirming the severity of the alleged pain;
       or (b) that the objectively determined medical condition can reasonably
       be expected to give rise to the claimed pain.’”

Zuba-Ingram v. Comm’r of Soc. Sec., 600 F. App’x 650, 656 (11th Cir. 2015) (quoting Wilson

v. Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002) (per curiam)). A claimant’s testimony

coupled with evidence that meets this standard “is itself sufficient to support a finding

of disability.” Holt v. Sullivan, 921 F.2d 1221, 1223 (11th Cir. 1991) (citations omitted).

       Social Security Ruling (“SSR”) 16-3p, effective March 28, 2016, eliminated the

use of the term “credibility” as it relates to assessing the claimant’s complaints of pain

and clarified that the ALJ “will consider any personal observations of the individual in

terms of how consistent those observations are with the individual’s statements about

his or her symptoms as well as with all of the evidence in the file.” SSR 16-3p, 2016 WL
                                             18
       Case 5:19-cv-01773-HNJ Document 14 Filed 03/19/21 Page 19 of 23




1119029, *7 (Mar. 16, 2016).       An ALJ rendering findings regarding a claimant’s

subjective symptoms may consider a variety of factors, including: the claimant’s daily

activities; symptom location, duration, frequency, and intensity; precipitating and

aggravating factors; type, dosage, effectiveness, and side effects of medication taken to

alleviate the symptoms; and other factors concerning functional limitations and

restrictions due to symptoms. See 20 C.F.R. §§ 404.1529(c)(3), (4).

      SSR 16-3p further explains that the ALJ’s decision “must contain specific reasons

for the weight given to the individual’s symptoms, be consistent with and supported by

the evidence, and be clearly articulated so the individual and any subsequent review can

assess how the adjudicator evaluated the individual’s symptoms.” SSR 16-3p, at *9; see

also Wilson, 284 F.3d at 1225 (if an ALJ discredits a claimant’s subjective testimony, the

ALJ “must articulate explicit and adequate reasons for doing so.”).

      Beavers testified during the administrative hearing that doctors implanted a

pacemaker because her heart rate would elevate to the point that she felt dizzy, almost

passed out, felt sick to her stomach, sweated, experienced anxiety, and needed to lie

down on the floor. Even with the pacemaker, her heart rate elevates above 180 beats

per minute an average of two or three times a day, regardless of whether she sits, stands,

sleeps, or exerts herself. During such episodes, she experiences dizziness, shortness of

breath, and anxiety for approximately one hour, and she must lie in the fetal position

until the symptoms dissipate. She also experiences pain in her hips and lower backside,
                                           19
         Case 5:19-cv-01773-HNJ Document 14 Filed 03/19/21 Page 20 of 23




for which she takes hydrocodone and Norco. The medications cause her to experience

fatigue and dizziness.

         She serves as the primary caretaker for her nine-year-old son, who rides the bus

to and from school. She attended her son’s awards day activity at school, but she does

not take him to sporting events. She does not perform chores, and she attempts to

cook, but the family mostly eats meals others cook for them. She can dress herself,

including fastening buttons and tying shoes. She drives occasionally to shop for

supplies like toilet paper and paper towels. (Tr. 47-49, 54-62).

         The ALJ accurately summarized Beavers’s hearing testimony. (Tr. 26). He

appropriately applied the Eleventh Circuit’s pain standard, finding Beavers suffered

medically determinable impairments that could reasonably cause her alleged symptoms;

yet, he determined her statements regarding the intensity, persistence, and limiting

effects of those impairments did not comport with the medical and other evidence.

(Id.).

         The ALJ also articulated sufficient reasons to support his finding. He reasoned

that although Beavers complained of elevated heart rate and palpitations after receiving

her pacemaker, the checks of the device revealed no defects to correlate with Beavers’s

complaints. (Tr. 26). He also found Beavers’s daily activities inconsistent with her

allegation of disabling impairments, stating:


                                            20
       Case 5:19-cv-01773-HNJ Document 14 Filed 03/19/21 Page 21 of 23




       She drives a car and is the primary caretaker of her child. Driving an
       automobile for any distance requires sufficient concentration and mental
       skills to follow directions, read traffic signs, avoid routine road hazards, as
       well as appreciate and evaluate on-coming and same-directional traffic. It
       also requires significant physical abilities such as sitting in one place for a
       period of time, turning the steering wheel, and maneuvering one’s body in
       positions as to see in all directions and angles, while simultaneously
       operating foot controls. Performance of such activities is one of the basis
       [sic: bases] the undersigned finds that [Beavers] is capable of performing
       light work. She can dress herself, prepare limited meals, button buttons,
       [is] able to wear flip-flops[,] and can tie her shoes. “We swim in parents[’]
       pool.”

Tr. 27-28). That assessment appropriately implements regulatory guidance that an ALJ

should consider the consistency of a claimant’s subjective complaints with the

claimant’s reported daily activities, and the record supplements the ALJ’s conclusion.

See 20 C.F.R. § 404.1529(c)(3)(i) (stating that an ALJ may consider a claimant’s daily

activities in evaluating the limiting effects of his impairments).

       The ALJ also permissibly relied upon the lack of objective medical evidence to

support the level of impairments Beavers alleged. He stated: “Given the allegations

of totally disabling symptoms, one might expect to see some indication in the treatment

records of restrictions placed on the claimant by the treating doctor. However, a

review of the record revels no restrictions recommended by the treating doctor.” (Tr.

28).   Beavers asserts the ALJ incorrectly construed the record, as Dr. Calhoun

submitted letters stating Beavers cannot work.            However, given that the ALJ

specifically addressed Dr. Calhoun’s letters later in his decision, the court finds it more

                                             21
       Case 5:19-cv-01773-HNJ Document 14 Filed 03/19/21 Page 22 of 23




likely the ALJ referred to the lack of functional restrictions from a treating physician,

not the lack of an ultimate opinion on Beavers’s ability to work, which would carry

limited weight in any event. Even if the ALJ did erroneously state that the record

lacked any restrictions from a treating physician, that statement constituted no more

than harmless error, because the ALJ discussed Dr. Calhoun’s letters later in the

administrative decision. (Tr. 29-30).

      Regarding Beavers’s allegations of disabling musculoskeletal pain, the ALJ also

considered that her treatment records did not record any muscle atrophy, and she

reported zero-level pain to her medical providers on multiple occasions. (Tr. 28, 832,

838, 858, 863, 939, 944, 951, 957). Regarding Beavers’s complaints of anxiety, the ALJ

considered that she did not receive any mental health treatment other than medication

from Dr. Calhoun, that Dr. Calhoun noted improvement of her condition with

medication, and that her treatment notes included normal mental health findings. (Tr.

28). The ALJ also found that Beavers’s records from Dr. Calhoun and the Heart

Center failed to support her allegations of subjective symptoms, and as previously

stated, the ALJ properly considered those medical records, including Dr. Calhoun’s

opinions.

      Beavers asserts the ALJ failed to account for her longitudinal treatment history

for chronic pain, anxiety, and racing heart.       Even though Beavers consistently

complained to her medical providers of symptoms resulting from those conditions,
                                           22
       Case 5:19-cv-01773-HNJ Document 14 Filed 03/19/21 Page 23 of 23




neither the mere complaints regarding those symptoms, nor the mere fact of a

physician’s treatment of the symptoms, supports a finding of disability under the Social

Security Act. See Moore, 405 F.3d at 1213 n.6 (citing McCruter v. Bowen, 791 F.2d 1544,

1547 (11th Cir. 1986)) (“To a large extent, Moore questions the ALJ’s RFC

determination based solely on the fact that she has varus leg instability and shoulder

separation. However, the mere existence of these impairments does not reveal the

extent to which they limit her ability to work or undermine the ALJ’s determination in

that regard.”). Beavers’s medical records do not document the existence of any

disabling functional limitations. Such limitations, not solely her subjective reports of

pain and other symptoms, constitute the relevant consideration in the Social Security

disability determination.

      In summary, the ALJ properly considered Beavers’s complaints of subjective

symptoms.

                                      CONCLUSION

      For the foregoing reasons, the court AFFIRMS the Commissioner’s decision.

The court will enter a separate final judgment.

      DONE this 19th day of March, 2021.

                                                  ____________________________________
                                                  HERMAN N. JOHNSON, JR.
                                                  UNITED STATES MAGISTRATE JUDGE



                                           23
